Exhibit 10.1




AMENDMENT TO FREEZE BENEFIT ACCRUALS
UNDER
KEARNY FINANCIAL CORP.
DIRECTORS CONSULTATION AND RETIREMENT PLAN


This Amendment Number One (the “Amendment”) to the Kearny Financial Corp.
Directors Consultation and Retirement Plan, as amended and restated, as of May
18, 2015 (the “Plan”) is made by Kearny Financial Corp. (the
“Company”).  Capitalized terms which are not defined herein shall have the same
meaning as set forth in the Plan.
 
WHEREAS, the Plan was initially effective on May 1, 1995, and the Plan was
amended and restated effective on May 18, 2015; and
 
WHEREAS, the Plan is designed to provide retirement benefits to certain
Directors of the Company and Kearny Bank (the “Participants”) upon retirement,
death or disability, with such benefits payable out of the Company’s general
assets; and
 
WHEREAS, the Plan currently provides that an individual who becomes a member of
the Board of Directors of the Company on or after May 18, 2015 shall not be
eligible to participate in the Plan; and
 
WHEREAS, the Company and the Participants have agreed to freeze the accrual of
the Retirement Benefit Amount as of December 31, 2015, such that the Plan shall
continue to operate in accordance with its terms in all respects, except that no
benefits will accrue on or after January 1, 2016: and
 
WHEREAS, the Company generally reserves the right under Section 8.4 of the Plan
to amend the Plan provided that written consent is obtained from each
Participant who is participating in the Plan.
 
NOW THEREFORE, for good and valuable consideration, the adequacy of which is
acknowledged by the parties hereto, the Plan is hereby amended, effective
January 1, 2016 (the “Effective Date”), as follows:
 
Section 1.   Revised Section 2.1. Section 2.1 is amended and restated as
follows:
 
2.1   Termination of Service.  Upon a Participant’s Termination of Service with
the Company or the Bank, as applicable, a Participant will become eligible to
receive benefits under the Plan if he has attained either or both his Retirement
Date with the Company and his Retirement Date with the Bank, provided the
Participant enters into an agreement to be a consulting director of the Company
(in a form similar to that contained in Schedule A to this Plan).  For the
avoidance of doubt, a Participant may attain his Retirement Date with the
Company without attaining his Retirement Date with the Bank and vice versa
depending on the number of Years of Service the Participant has earned with both
the Bank and the Company.  If a Participant has attained his Retirement Date
with either or both the Company and the Bank, upon the Participant’s Termination
of Service, the Company will pay the Participant a monthly benefit determined in
accordance with Section 2.5 of the Plan.  The Company will commence payments of
the monthly benefit to the Participant on the first business day of the first
calendar month following the Participant’s Termination of Service and will
continue to make the monthly benefit payments to the Participant on the first
business day of each succeeding calendar month for the life of the
Participant.  Except as provided for in Sections 2.2 and 2.3 of the Plan, the
Company shall have no financial obligation to a Participant who experiences a
Termination of Service without attaining his Retirement Date with either the
Company or the Bank.
 
Section 2.   New Section 2.5(d) Added to the Plan.  Section 2.5(d) is added to
the Plan to read as follows:
 
“(d)     Freeze in Accrued Benefit as of December 31, 2015.  Effective January
1, 2016, notwithstanding anything in the Plan to the contrary, (i) no additional
Years of Service or compensation will be credited to a Participant’s Retirement
Benefit Amount, (ii) accrued benefits hereunder will be frozen such that no
additional benefits (including disability and death benefits) will be accrued
under this Plan, (iii) the amount of each Participant’s Retirement Benefit
Amount will be fixed as reflected in Appendix A to this Amendment,  and (iv)
such frozen accrued benefits will be paid in accordance with the terms of the
Plan in a manner consistent with Section 409A of the Code.  If a Participant
experiences a Termination of Service prior to attaining age sixty (60), such
Participant will be deemed to have satisfied the Retirement Date (e.g., the
minimum age requirement necessary to receive a Retirement Benefit Amount under
the Plan), and payment of the Retirement Benefit Amount (the amount of the
payment reflected in Appendix A) will commence as specified in Section 2.1 of
the Plan  (first business day of the first calendar month following the date the
Participant attains age sixty (60)), and this Amendment does not change the
timing of benefits payable due to disability, death and change in control which
such Participant is eligible to receive (the “Additional Provision”).
 
Section 3.   Governing Law.  This Amendment and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
State of New Jersey.
 
Section 4.   Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall for all purposes be deemed an original, and
all of which together shall constitute but one and the same instrument.
 
Section 5.   Compliance with Section 409A.  This Amendment shall be interpreted
and administered consistent with Section 409A of the Code.  The Company intends
for this Amendment to comply with the provisions of Section 409A of the Code to
prevent the inclusion in gross income of any amounts deferred hereunder in a
taxable year prior to the year in which amounts are actually paid to the
Participant.  This Amendment shall be construed, administered and governed in a
manner that affects such intent, and the Company shall not take any action that
would be inconsistent therewith.  To the extent the Additional Provision does
not comply with the provisions of Section 409A of the Code, then the first
payment of the Retirement Benefit Amount will occur at the earliest date
necessary to avoid any penalties under Section 409A of the Code, provided
further that the amount of such payments will be reduced so that the value of
such payments would otherwise equal the value of the payments if the first
payment had commenced at age sixty (60).
 
 
[Signature Page to Follow]

 

 
 


 
 
 



IN WITNESS WHEREOF, this Amendment has been executed by the duly authorized
officer of the Company and each participating Director as of the date provided
below.



   
KEARNY FINANICAL CORP.
     
12/23/15          
By: 
/s/ Craig L. Montanaro                                      
Date
 
Craig L. Montanaro
   
Duly Authorized Officer
           
12/23/15          
By: 
/s/ Theodore J. Aanensen
Date
 
Theodore J. Aanensen
           
12/23/15         
By: 
/s/ John N. Hopkins
Date
 
John N. Hopkins
           
12/23/15         
By: 
/s/ John J. Mazur, Jr.
Date
 
John J. Mazur, Jr.
           
12/23/15         
By: 
/s/ Joseph P. Mazza
Date
 
Joseph P. Mazza
           
12/23/15          
By: 
/s/ Matthew T. McClane
Date
 
Matthew T. McClane
           
12/23/15         
By: 
/s/ John F. McGovern
Date
 
John F. McGovern
           
12/23/15         
By: 
/s/ Leopold W. Montanaro
Date
 
Leopold W. Montanaro
           
12/23/15         
By:
/s/ John F. Regan
Date
 
John F. Regan










